Citation Nr: 1604999	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  06-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic left jaw disability, claimed as temporomandibular joint (TMJ) secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for chronic allergic rhinitis.

3.  Entitlement to an initial disability rating in excess of 30 percent prior to March 22, 2007, and in excess of 70 percent as of March 22, 2007, for PTSD.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Brian S. Wayson, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2002 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for chronic allergic rhinitis and a chronic left jaw disability, granted service connection and assigned an initial 30 percent disability rating as of December 10, 2004, for PTSD.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.  The Board previously remanded the issues for additional development in October 2009.  In July 2015, the RO issued a rating decision, granting an initial 70 percent disability rating as of March 22, 2007, for PTSD entitlement to a TDIU as of March 22, 2007.  

The issue of entitlement to service connection for a chronic left jaw disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic allergic rhinitis had its onset during the Veteran's active service.  

2.  From December 10, 2004, to the present, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, despite taking prescribed medications and seeking appropriate medical treatment and worse during periods without medication, due to symptoms including suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; extreme and chronic sleep impairment; impaired impulse control, including irritability and anger; difficulty with concentration, attention, memory, and focus; reexperiencing trauma in the form of intrusive thoughts, nightmares, or unpleasant dreams; avoidance; hypervigilance; hyperstartle reaction; extreme social anxiety; feeling distant or cut off from people, numb or detached; avoiding cooking or going out; difficulty in adapting to stressful circumstances including work or a worklike setting; inability to establish and maintain effective relationships; panic attacks; bouts of depression lasting for weeks; loss of appetite; depressed and anxious mood; decreased interest in activities; self-harming behavior to self-soothe; impaired insight and judgment; and difficulty with concentration, attention, memory, and focus.

3.  Prior to March 22, 2007, the Veteran was unable to obtain or maintain substantially gainful employment due to her service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic allergic rhinitis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial disability rating of 70 percent for PTSD prior to March 22, 2007, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial disability rating higher than 70 percent for PTSD as of March 22, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to a TDIU prior to March 22, 2007, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  
VA provided notice regarding the Veteran's service connection claim in February 2005.  In March 2006, following a decision of the U.S. Court of Appeals for Veterans Claims (Court), VA sent notice regarding how disability ratings and effective dates are assigned.  In April 2006, VA sent the Veteran notice of the evidence needed to establish entitlement for a TDIU.  In March 2009, VA sent the Veteran notice regarding the criteria for a higher disability rating for PTSD.  While notice of all relevant information was not received prior to the initial adjudication of the Veteran's claims, the Veteran will not be prejudiced by the adjudication of his appeal.  As discussed below, the Board has granted service connection for chronic allergic rhinitis as well as a TDIU prior to March 22, 2007.  Further, as the Veteran's appeal for an initial higher disability rating for PTSD is a "downstream" issue, the Veteran's claim has already been substantiated and any discussion of the duty to notify is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA also satisfied its duty to assist the Veteran in the development of her claim.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  The Veteran's vocational rehabilitation claims file is not currently in the Veteran's claims file; however, the Board finds the Veteran's competent report that she was unable to complete VA's vocational rehabilitation program credible and gives it great probative weight.  Moreover, the Veteran is already entitled to a TDIU as of March 22, 2007.  Similarly, records of a psychiatry consultation for chronic sleep issues, mentioned in the Veteran's April 2015 VA PTSD examination, and treatment from a provider in Newport do not appear to be in the Veteran's claims file; however, the record is replete with medical and lay evidence regarding the severity of the Veteran's symptoms and functional impairment, including several statements provided by the Veteran herself, which cover that period of time.  Further, neither the Veteran nor her representative has indicated that any non-redundant treatment records are outstanding.  Moreover, the Veteran is already entitled to a TDIU during the relevant period and the Board is granting a TDIU and a higher disability rating for PTSD prior to March 22, 2007.

VA also provided medical examinations and obtained opinions when required.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the May 2010 VA rhinitis examiner did not review the Veteran's claims file, an addendum opinion was later provided following a review of the claims file and, moreover, as the Board is granting service connection for chronic allergic rhinitis, the Veteran will not be prejudiced by the adjudication of her appeals.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends that her current chronic allergic rhinitis had its onset during her active service.  See December 2004 Claim; May 2010 VA Rhinitis Examination.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).   

Here, all three elements to establish service connection have been satisfied.   See 38 C.F.R. § 3.303.   First, the Veteran has been diagnosed as having allergic rhinitis.  See May 2010 VA Examination (diagnosing complaints of chronic rhinitis and sinusitis); May 2005 VA Examination (diagnosing chronic allergic rhinitis with aplastic frontal sinuses).  Second, the Veteran's STRs show that she complained of a chronic cough and had nasal congestion and tenderness to percussion of the bilateral maxillary sinuses that was diagnosed as sinusitis.  See March 2004 STR Okubo Clinic.  Finally, as to the third element, that of a nexus, the May 2010 VA examiner's opinion and January 2011 addendum opinion, while confusing, support the Veteran's claim.  

In the January 2011 addendum opinion, the examiner stated that an opinion could not be provided without resorting to speculation regarding the exact etiology of the Veteran's symptoms.  The rationale was that the examiner had not found any evidence verifying the Veteran's complaints of rhinitis or sinusitis during active service or shortly after service and had to rely solely on the Veteran's assertions that she had not experienced the symptoms prior to service nor had any conditions that would have predisposed her to those symptoms.  

In the May 2010 opinion, however, the examiner opined that the Veteran's complaints of chronic rhinitis or sinusitis more likely than not began during her active service and were therefore service-related.  The rationale was that the Veteran had reported that her symptoms began during service, she did not know of any conditions that would have predisposed her to the symptoms, and her symptoms had continued to the present.  

Combined, the May 2010 VA examiner essentially opined that if the Veteran's reports of in-service symptoms were credible and verifiable, her symptoms, diagnosed as chronic rhinitis and sinusitis, more likely than not began during the Veteran's active service.  

The Veteran is competent to report the onset and duration of her symptoms, and her reports are credible and entitled to great probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  A March 2004 STR from the Okubo Clinic supports the Veteran's assertion that she had symptoms in service, as it reveals that the Veteran complained of a chronic cough and had nasal congestion and tenderness to percussion of the bilateral maxillary sinuses, diagnosed as sinusitis.  The May 2005 VA examination supports the Veteran's assertion that she had symptoms shortly after her December 2004 discharge from active service.  The May 2005 VA examiner noted that the Veteran complained of a chronic cough from post-nasal drainage and continued to have a lot of nasal congestion and some mild frontal and maxillary congestion, diagnosed as chronic allergic rhinitis with aplastic frontal sinuses.

While the May 2010 VA examiner inaccurately stated that there was no evidence in the Veteran's claims file that showed any complaints of or treatment for symptoms related to her current chronic rhinitis or any sinusitis in service or shortly after discharge from active service, the examiner's combined opinion-that, if the Veteran's reports were verifiable, her symptoms more likely than not had their onset in service-is still entitled to probative weight.  The Veteran's competent and credible reports were, in fact, verified by contemporaneous evidence in the Veteran's STRs and in a prior VA examination report.  Moreover, another VA examiner also diagnosed those same symptoms as chronic allergic rhinitis merely five months after the Veteran's separation from active service.

In summary, the May 2010 VA examiner's combined opinion, supported by the Veteran's competent, credible, and probative reports and contemporaneous medical evidence, establish that the Veteran's chronic allergic rhinitis had its onset during the Veteran's active service.  Service connection for allergic rhinitis is warranted.  

III.  Increased Rating and TDIU

The Veteran contends that her PTSD symptoms have been worse than her current disability evaluations reflect.  See January 2006 Notice of Disagreement.  She contends that her PTSD symptoms began affecting her ability to obtain and maintain full-time employment in December 2004.  April 2015 TDIU Claim (reporting inability to work full-time since December 2004 due in part to PTSD; self-employment from July 2010 to present).  

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14.  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran's psychiatric disorder is evaluated under the General Rating Formula for Mental Illnesses.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The Board acknowledges that 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated, immediately effective August 4, 2014.  79 Fed. Reg. 45,093, 45, 096 (Aug. 4, 2014).  Generally, "where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so."  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  In this case, the Secretary directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to or pending before the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45,093, 45,094.  As the Veteran's claim was previously certified to and remanded by the Board prior to August 4, 2014, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies.  Regardless, the Veteran will not be prejudiced, as the rating criteria in both the prior and current versions of 38 C.F.R. § 4.130 remain the same.  See 79 Fed. Reg. 45,093, 45,094 ("This update to incorporate the current DSM will not affect evaluations assigned to mental disorders as it does not change the disability evaluation criteria . . . .").

Under the General Rating Formula for Mental Illnesses, the following ratings apply.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2015).

A 30 percent rating applies if the veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  Id.

A 50 percent rating applies if the veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating applies if the veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating applies if the veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Under 38 C.F.R. § 4.126(a), an evaluation of a mental disorder must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The assigned rating should be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the evaluation should consider the extent of social impairment, a rating should not be assigned based solely on social impairment.  38 C.F.R. § 4.126(b). 

Further, the list of symptoms within the criteria for each rating is not exhaustive, so the impact of other symptoms particular to a veteran or a disorder on occupational and social functioning should also be considered.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition to these criteria, the Board must consider any reported GAF scores, which reflect psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores do not, however, necessarily mandate a 100 percent evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board acknowledges that VA noted that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability."  79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014).  However, as the versions of the applicable regulations effective prior to August 4, 2014, rely on the 4th, and not the 5th, edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM), the Board will still consider the GAF scores of record as probative.  

GAF scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships.  DSM-IV (1994).  GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  Id.  GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  Id.

The Veteran was diagnosed with more than one psychiatric disorder-PTSD, depression, panic disorder, generalized anxiety disorder, borderline personality disorder; however, separate ratings are not necessary.  The April 2015 VA PTSD examiner opined that it was not possible to differentiate between the level of occupational and social impairment attributable to each psychiatric symptom or diagnosis because some of the symptoms may overlap.  The Veteran's separately diagnosed disorders thus have a single manifestation; assigning separate disability ratings for each diagnosis would violate 38 C.F.R. § 4.14.  See Amberman, 570 F.3d at 1381.  Instead, applying 38 C.F.R. § 3.102 and VA's statements in 61 Fed. Reg. 52,698, one disability rating will be assigned based on all of the Veteran's manifested mental health symptoms. 

Based on the above laws and regulations, the Veteran's psychiatric symptoms were 70 percent disabling both prior to and as of March 22, 2007.  

Despite taking prescribed medications for mood and sleep impairment, seeking counseling services, and seeking out appropriate treatment during periods of worsening symptoms, the Veteran had occupational and social impairment, with deficiencies in most areas-specifically, in the areas of work, school, family relations, judgment, thinking, and mood-during the majority of the period on appeal.  Her symptoms primarily included suicidal ideation off and on; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; extreme and chronic sleep impairment; impaired impulse control, including irritability and anger; difficulty with concentration, attention, memory, and focus; reexperiencing trauma in the form of intrusive thoughts, nightmares, or unpleasant dreams; avoidance; hypervigilance; hyperstartle reaction; extreme social anxiety; feeling distant or cut off from people, numb or detached; avoiding cooking and going out; difficulty in adapting to stressful circumstances including work or a worklike setting; inability to establish and maintain effective relationships; panic attacks; bouts of depression lasting for weeks; loss of appetite; depressed and anxious mood; decreased interest in activities; self-harming behavior to self-soothe; impaired insight and judgment; and difficulty with concentration, attention, memory, and focus.

The Veteran is competent to report that she has been experiencing these symptoms since service, and her reports are credible and entitled to great probative weight, as contemporaneous VA treatment records VA examinations confirm that the Veteran complained of many of the above symptoms in December 2004 and May 2005.  Jandreau, 492 F.3d at 1377, 1377 n.4.  Her reports do not, however, establish that she was totally occupationally and socially impaired due to symptoms such as gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time and place, memory loss for names of close relatives, her own occupation, or her own name.  She was able to attend school on a full-time basis or work part-time as a self-employed artist or in an apprenticeship through VA's vocational rehabilitation program while also caring for her two children.  Further, she was able to maintain relationships with her parents and brother.

In December 2004, the Veteran reported panic attacks, feeling sad much or all of the time, more discouraged about the future, and more critical of self; suicidal ideation without intent; decreased interest in other people or things.  See December 2004 VA Treatment Records.  Five month later, the Veteran underwent two VA examinations related to her psychiatric symptoms.  She told the examiners that she was unemployed, living with her parents, and in the process of getting a divorce, but attending school full-time to study painting.  May 2005 VA PTSD Examination; May 2005 VA General Examination; May 2005 VA PTSD Examination.

During the May 2005 VA General Examination, the Veteran reported perceived memory change-trouble finishing sentence sometimes because cannot remember beginning of sentence; trouble with decisions; trouble getting confused regarding decisions; sleep disturbance despite taking sleep medication; crying spells, loss of appetite with weight loss; depression, anxiety, and panic attacks; but denied thoughts of suicide, difficulty at work, fatigue, delusions, hallucinations, and social withdrawal.  The May 2005 VA general examiner noted that the Veteran reported taking classes full-time at a community college, but had lost 22 pounds after stopping antidepressant medication (gained 10 back after restarting), and on three occasions had panic attacks that had forced her to leave the classroom.  

During the May 2005 VA PTSD examination, the Veteran reported similar symptoms, including poor appetite with weight loss and nausea; lack of sleep with frequent vivid and weird dreams, intrusive thoughts and nightmares; and symptoms of severe anxiety, and severe depression.  In addition, she reported thoughts of suicide without intent; avoidance of African-American males; a chronic state of heightened physiological arousal; and extreme social anxiety, feeling extremely socially isolated, with a severely limited social network.  Beck Depression and Anxiety Inventories suggested her depression and anxiety symptoms were severe.  The May 2005 VA PTSD examiner found the Veteran appeared mildly anxious and mildly depressed, with an appropriate and responsive affect and intact cognitive functioning.  The examiner assigned a GAF score of 55-60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning, but determined the Veteran's residual PTSD symptoms had severely impaired her functioning.  

SSA Reports and a later VA examination reveal that the Veteran worked as a hostess and dishwasher in approximately July and August of 2005 and did well until she was asked by her supervisors to move to a cook's position.  Due to her in-service trauma, the possibility of having to cook brought on panic attacks and she eventually quit.  See 2012 SSA Reports; August 2011 VA Neurological Examination (reporting having previously tried to work as a cook, but her PTSD issues prevented her from continuing); March 2007 VA PTSD Examination; November 2006 Employment Information Report.  Her June 2006 Statements indicated that she was taking classes on a full-time basis.  

Approximately two years after her 2005 VA examinations, the Veteran did not believe that her symptoms had gotten better or worse, but acknowledged that she had not been as candid during her 2005 VA examination.  In March 2007 VA treatment records and VA examination reports, the Veteran reported being very busy with school projects required for an art degree, that she had completed an associate's degree, and that her parents were planning to visit for her daughter's birthday and help with childcare.  

March 2007 VA treatment records and a March 2007 VA PTSD examination report show the Veteran reported relational issues; significant difficulties with falling and staying asleep daily; feeling groggy due to sleep medication; nightmares at least four times per week-at least one of which involved waking up in a fight-or-flight mode-and nightly unpleasant dreams despite taking medication for nightmares; an inability to safely take care of her infant child at night due to fall risk from medication; problems with memory; difficulty focusing in class and while driving; difficulty reading in noisy environments; mild irritability and anger; being especially alert and watchful; having a strong startle reaction due to surprise once or twice a week; difficulty socializing and meeting people and feeling distant or cut off from people, numb or detached; lack of enjoyment of activities; intrusive memories several times a week; isolating to avoid thoughts and feelings related to traumatic experience; avoiding cooking or going out; an inability to confront others; and often feeling tearful, very stressed out, as if she were falling apart.  

The March 2007 VA PTSD examiner determined the Veteran had reported symptoms of startle reaction and reliving of experience were mild-to-moderate; distress related to emotional reminders such as explosions, difficulty with recalling important aspects, stress related to memories of traumatic experience, effort to avoid thoughts and feelings about the event, difficulties with concentration-including in classes, loss of interest in things she used to enjoy, and reduction of emotional experience were moderate; physical reactivity-including panic attacks-when exposed to a reminder, hypervigilance, and effort to avoid certain activities were moderate-to-severe; feelings of detachment or estrangement from people were severe; and difficulties with sleep were extreme.  The examiner found the Veteran had a depressed mood, at times tearful; a significantly anxious affect; logical, sequential and goal-oriented thought processes, with no evidence of psychotic thought content; and attention, concentration, and memory within normal limits.  The examiner noted that the Veteran had denied suicidal ideation and a sense of foreshortened future and diagnosed mild-to-moderate PTSD.  The examiner assigned a GAF score of 59, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning, and found she was competent and capable of all activities of daily living.

Two months later, the Veteran reported that her parents were supportive, she had decreased her drinking, and she had been playing video games, making art, and watching television.  See May 2007 VA Treatment Records.  Despite having not taken medication for nightmares, she was having fewer nightmares, sleeping through nightmares, getting 6-8 hours of sleep per night, and experiencing a decrease in intrusive thoughts primarily to playing video games while on break from school.  VA medical professionals found she was fully oriented, cooperative, and reasonable; had appropriate affect and grooming; intact memory; normal rate and rhythm of speech; normal and coherent thought processes and association without unusual thought contact; no perceptual disturbance; no suicidal or violent ideation nor significant risk of danger to self; but had limited insight and impulsive judgment.  See May 2007 VA Treatment Records.  The Veteran was assessed with social anxiety, relationship issues, depression, sleep problems, boundary issues, intrusive memories, nightmares, hyperstartle reactions, and memory problems. 

In February 2009, the Veteran ran out of medication and was hospitalized for approximately one week at a VA facility for suicidal ideation with a plan.  The triggering factors were running out of medication, losing a hard drive containing important school and art work, and relationship difficulties with an abusive spouse, her marriage to whom had caused an increase in her symptoms during the prior month.  See February and March 2009 VA Treatment Records (reporting problems with memory; difficulty falling asleep, fitful sleep, and nightmares; poor appetite, energy, and motivation; depressed interest in usual activities; some suicidal ideation with no plan or intent off and on; panic attacks characterized by increased heart rate, dizziness, shortness of breath, tremulousness, persisting for up to 20 minutes, about once a week, exacerbated by stress; flashbacks).  She sought treatment and medication because she desired to live for her young daughter; her level of intent was judged to be low.  See February and March 2009.  In addition to her prior symptoms, she reported having heard male voices making derogatory comments about her at Walmart, having a sense of foreshortened future, experiencing almost constant anxiety-related nausea, recurrent self-harm to self-soothe, rapid mood fluctuations, anger problems, dangerous impulsivity, identity disturbance, and fears of abandonment.  

During her hospitalization, VA medical practitioners found the Veteran was cooperative and had a depressed, upset and scared, or mildly anxious mood; an appropriate or dysphoric affect, frequently tearful; logical, coherent, and linear thoughts and thought processes without evidence of psychosis; poorly articulated speech; paucity of motor activity; and very poor eye contact; but good insight and judgment, no obvious problems with memory, and no endorsement of homicidal ideation or current active suicidal ideation.  The VA practitioners noted the Veteran's report of having heard voices and indicated that if auditory hallucinations and at least mild paranoia recurred or became more severe, an antipsychotic medication should be considered. 

At discharge, the Veteran reported that she desired to make a living assisting other artists in displaying their work online; that she did computer work, including restoring old photographs.  She was sleeping a bit better with Ambien, but still waking up due to dreams around 5 a.m.; experiencing night tremors and fatigue affected by pain medication; and feeling she had no female friends, little family support, and was unable to take advantage of social supports due to fear of being judged.  VA medical professionals diagnosed the Veteran with dysthymic disorder, major depressive disorder, generalized anxiety disorder, panic disorder, PTSD, and borderline personality disorder and assigned GAF scores of 45 and 50, indicating serious symptoms or serious impairment in social, occupational, or school functioning.  The Veteran later attributed her hospitalization to her having stopped her medication in May 2009.  See January 2010 Statement.  

Approximately one year later, the Veteran reported that she was off all of her medications and was unemployed and living in a shelter, but that her parents and brother were nearby to help with childcare, she was still attending school, with only two credits remaining for completion of her bachelor's degree in art, and she had been offered an apprenticeship in glass jewelry-making.  See March 2010 VA Treatment Records.  She felt stable, denied suicidal or homicidal ideation since the fall of 2009.  Despite reporting a persistent depressed mood, denied hopelessness; however, she also indicated that her psychiatric symptoms had interfered extremely with her life during the prior 30 days.  See January 2010 VA Treatment Records; March 2010 VA Treatment Records (reporting symptoms consistent with PTSD and depression).  

The Veteran's symptoms of poor concentration, difficulty paying attention, being easily distracted, slowed thinking, halting speech, difficulty getting organized finishing things, feeling anxious or tense, and feeling irritable and easily annoyed were found mild.  Her complaint of fatigue was found moderate.  Her symptoms of loss of appetite, forgetfulness, difficulty making decisions, and feeling depressed or sad were found severe.  Her symptoms of difficulty falling or staying asleep, having nightmares, panic, feeling quite a bit as if the future will somehow be cut short, and poor frustration tolerance/feeling easily overwhelmed by things were found very severe.  The Veteran indicated that these problems made it extremely difficult for her to do her work, take care of things at home, or get along with other people.  See March 2010 VA Treatment Records.  

VA medical professionals found the Veteran had a euthymic mood; a congruent or appropriate and normal range of affect; pressured or slowed speech or speech halting in rate, but normal in volume; coherent thought process without evidence of any formal thought disorder; fair or good insight and judgment; grossly intact concentration; low suicide risk; poor recent memory or grossly intact recent and remote memory; and perceptional disturbances.  Neuropsychological testing was deferred.  The rationale was that the Veteran was off all of her medications, the symptoms she endorsed were likely due to mental health issues and sleep disturbances, and they should resolve with treatment of those issues.  See also March 2010 VA Treatment Records (cognitive symptoms likely due in part to mental health problems; moderate depression and concentration problems are also common to PTSD).  VA medical professionals found the Veteran had very good quality and quantity of family and community support, but was not able to return to a field of prior work or employment and would benefit from a referral to speech therapy.  A GAF score of 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning was assigned.  

In August 2010, the Veteran started her glass jewelry apprenticeship.  See 2012 SSA Job History.  In September 2010, she sought counseling due to a divorce; however, in December 2010 she reported that she was doing much better because she was no longer in an abusive relationship.  She was attending church groups, had her artwork approved for a juried art show, and won top prize; however, she still reported insomnia, difficulty with concentration, and anxiety regarding a custody battle.  See September 2010 VA Treatment Records (reporting going through a bad divorce and having just given birth to second child); December 2010 and January 2011 VA Treatment Records.  VA medical professionals found the Veteran's in-service traumatic event and traumatic events during her recent marriage negatively impacted her ability to develop locus of control and mastery of her environment.  

In February 2011, the Veteran was still expressing worries about going to court for her divorce.  She noted that she had not been taking medication regularly and had experienced a "down" mood, but felt stable.  A depression screen was negative.  See February 2011 VA Treatment Records.  The Veteran's apprenticeship employer reported that the Veteran had missed a lot of work, but due to headaches, and was on a part-time schedule.  See February 2011 Employer Statement

During an August 2011 VA neurological examination, the Veteran reported that she was unemployed, but learning how to make jewelry out of glass using a torch and molten glass through VA's vocational rehabilitation program.  She expressed a concern that her apprenticeship internship supervisor would not hire her in part due to her poor concentration.  She was many hours behind and felt in danger of losing her position in vocational rehabilitation.  

Several VA medical professionals found the Veteran's perceived memory loss was mostly attention problems due to insomnia and PTSD.  See September 2012 VA Treatment Records; April 2015 VA PTSD Examination (finding symptoms related to concentration and memory were more likely related to psychiatric issues).  The rationales were that the Veteran had obtained degrees without any diagnosis of attention deficit disorder, and a March 2010 VA traumatic brain injury consultation suggested a psychiatric etiology.

In a December 2012 SSA report, the Veteran indicated that she had earned her bachelor's degree in 2010, but had stopped working on August 1, 2011, due in part to her psychiatric symptoms; however, the same report shows that the Veteran continued working as an apprentice to a glass jewelry maker until August 2012.  She worked for 8 hours a day, 3 days a week, and made approximately $800 per month.

In other SSA documents from 2012, however, the Veteran continued to express concerns about her ability to concentrate, pay attention, focus, and remember information.  See September 2012 VA Treatment Records; December 2012 SSA Reports.  In December 2012 SSA Reports, the Veteran reported memory, focus, and concentration issues as well as difficulty handling workplace stress, especially related to clients and coworkers or management; difficulty completing tasks, and understanding; a fear of crowds, fireworks, arguments, black men, cooking, news, and war films or games; panic attacks regarding financial issues; difficulty remembering routines-needing reminders and encouragement to shower and eat, go to appointments, and take medications; trouble falling asleep and waking up; severe nightmares; and difficulty getting along with others.  

Her daily activities included taking her daughter to and picking her daughter up from school, taking care of toddler son, cleaning house, taking a nap with her son; making food that doesn't require cooking, which caused panic attacks; feeding her children and putting them to bed; working on art and online, including online gaming, emailing, and social media.  See December 2012 SSA Reports.  She left her home 3-6 times per month to go shopping for groceries, toiletries, and pet and art supplies for 1-3 hours.  She went out to art-related events three times per year with someone accompanying her and bathed about once every 1-2 weeks.  Her hobbies were watching television, making art, and playing with her children.  She also believed her relationships worked better at a distance.  

Several years later, the Veteran reported that she was receiving treatment, had been prescribed several medications, had recently participated in a psychiatry consultation for chronic sleep issues, had completed her B.A. in Fine Arts, had been successful in her artistic endeavors, and had remarried.  See April 2015 VA PTSD Examination.  However, she was still reporting many of the same symptoms she had reported 10 years earlier.  The April 2015 VA PTSD examiner noted that the Veteran reported chronic sleep impairment, including sleep-onset insomnia, intrusive nightmares, and irregular sleep patterns with awakening; disturbances of motivation and mood, including depressed mood and anxiety; intense or prolonged psychological distress at exposure to cues; avoidance of or efforts to avoid distressing memories, thoughts, or feelings; persistent negative emotional state; feelings of detachment or estrangement from others; hypervigilance; and impaired attention and focus.  

The examiner found the Veteran was fully oriented and generally cooperative and did not report suicidal or homicidal ideation, but noted that the Veteran had worn a mask to the waiting room, even though she was not ill, to avoid talking to other people.  The April 2015 VA PTSD examiner diagnosed the Veteran with PTSD, depression secondary to medical condition (headaches), and borderline personality disorder and determined her symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  She was capable of managing her financial affairs, but her symptoms resulted in occupational and social impairment with reduced reliability and productivity.

In a May 2015 statement, the Veteran reported that she had been unable to support herself financially by working as a self-employed artist.  The reasons were that the steps necessary to sell her art-interacting with other people and flying-caused her anxiety.  Her friend sold her art for her in a shop, but her difficulty focusing made it difficult to create artwork quickly enough and she mainly just recouped expenses for supplies.  It took her a long time to complete each commissioned work.  She spent about 1-10 hours per week on average making art, attended about three gallery shows per year, but had made only about $1,000 per year from her art.  While art was incredibly therapeutic for her and encouraged her to interact with the outside world, primarily online and at gallery shows, stress and fear of social interactions undermined any potential success in using her art other than as a hobby to stay active.  In an August 2015 statement, the Veteran reported that, while working as an artist, she was still unable to work full-time.

The Veteran is competent to report her symptoms and functional limitations, and, as noted above, her reports are credible and entitled to probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  She is not, however, competent to provide a finding that she had gross impairment in thought processes, was disoriented to time, space, or place, that her behavior was grossly inappropriate, or that she had persistent delusions or hallucinations.  These issues are medically complex, involving neurology as well as psychology, and require specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Consideration was given to assigning staged ratings; however, at no time during the relevant period have the Veteran's disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  The record shows that the Veteran's symptoms appeared to cycle through periods of improvement and worsening.  Her symptoms were worse at times when she was not taking her medication, and improved at times when she was taking her medication.  As there do not appear to be clear delineations in the record regarding when the specific periods of worsening or improvement began, the Board has resolved reasonable doubt in the Veteran's favor and assigned the disability rating appropriate for the periods of worsening to the entirety of the period on appeal.  

While the Veteran was hospitalized in 2009 after stopping her medication, a higher disability rating is not warranted for that period of hospitalization.  While the Veteran reported suicidal ideation with intent, self-harming behaviors to self-soothe, auditory hallucinations, and mild paranoia, the Veteran's level of intent was found to be low, and her auditory hallucinations and paranoia were attributed to stopping her medication and were expected to (and appeared to) resolve without antipsychotic medication.  Further, the Veteran reported wanting to live for her young daughter and work helping other artists distribute their work online.  VA medical professionals still found she was cooperative, with an appropriate or dysphoric affect; logical, coherent, and linear thoughts and thought processes; good insight and judgment; no evidence of psychosis; no obvious problems with memory; no endorsement of homicidal ideation and, upon discharge one week later, no current active suicidal ideation.  

While the Veteran regularly reported concerns regarding impairment of short- and long-term memory, such as retention of only highly learned material or forgetting to complete tasks, she did not have memory loss for names of close relatives, her own occupation, or her own name.  During periods of worsening symptoms, the Veteran had intermittent ability to perform activities of daily living, and in 2012, she reported bathing only once every 1-2 weeks; however, the record, including VA treatment records and examinations, does not establish that she neglected her personal appearance and hygiene or was otherwise unable to maintain minimal personal hygiene.  During periods of worsening, the Veteran at times had pressured, slow, or halted speech; however, she did not have speech that was intermittently illogical, obscure, irrelevant, circumstantial, circumlocutory, or stereotyped.  During periods of worsening, she also at times had impaired judgment and insight, but the record does not appear to show that she regularly had gross impairment in thought processes or communication or grossly inappropriate behavior.  

Referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not necessary in this case.  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the disability's severity and symptomatology, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   As Diagnostic Code 9411 applies generally to the Veteran's diagnosed mental illnesses, the diagnostic criteria reasonably contemplate all of the Veteran's reported symptoms.  The symptoms and functional impairment caused by the Veteran's ankle disorder (i.e., occupational and social impairment), as well as the need to consider the duration and severity of the symptoms and impairment are adequately contemplated by, and indeed directly addressed by, the schedular criteria and accompanying relevant regulations cited above.  The Veteran's disability picture is also not exceptional or unusual.  Her symptoms and functional impairments worsened when medication was stopped and improved when medication and other treatment was administered.  She was hospitalized for a week in February and March of 2009 and visited the emergency room in March 2010; however, she did not undergo frequent hospitalization or make frequent trips to the emergency room during the relevant 10-year period.  While her anxiety and difficulty concentrating and paying attention interfered with her employment, she was able to obtain two college degrees between 2005 and 2010, she developed skills involving restoring old photographs and displaying artwork online, she worked part-time for two years in an apprenticeship from 2010 to 2012 and did well, and sell her art as a self-employed artist from 2012 to 2015 as well as take care of her children.  Moreover, there is no indication that the average disability would be in excess of the occupational and social impairment with deficiencies in most areas that is contemplated by the assigned disability rating.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  As the Veteran has already been assigned a separate disability rating for her headaches and has not appeared to assert that the other disability rating does not adequately address his symptoms or that his service-connected disabilities have a combined effect that is worse than his multiple individual disability ratings reflect, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  The Board notes that, while the Veteran is not service-connected for borderline personality disorder, applying the benefit of the doubt and the April 2015 VA PTSD examiner's opinion, all of the Veteran's symptoms and functional impairments have been attributed to her service-connected PTSD.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Regarding a TDIU, to qualify for one, a veteran must have one service-connected disability that is rated at 60 percent or more, or two or more service-connected disabilities, one of which is rated at 40 percent or more, with a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities with compensable evaluations include PTSD, headaches, and hiatal hernia.  As a consequence of the Board's decision in this case, effective December 10, 2004, the Veteran's PTSD is rated at 70 percent.  38 C.F.R. § 3.400(o); see Hurd v. West, 13 Vet. App. 449 (2000) (applying 38 U.S.C.A. § 5110(b)(2) to a TDIU claim).  

The service-connected disabilities must result in impairment, reasonably certain to continue throughout the veteran's life, so severe it would be impossible for the average person with that impairment to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361. 363 (1993).  Employment history and educational and vocational attainment may be considered, but age and any impairment caused by nonservice-connected disabilities may not be considered.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The Veteran's post-service employment history includes primarily a short-term job working as a hostess and dishwasher, which ended due to her PTSD symptoms; a part-time internship making glass jewelry that lasted for two years, obtained through VA vocational rehabilitation services; and self-employment as an artist, working on a commissioned basis.  The Veteran received two college degrees in art, completing her bachelor's degree in 2010, but has been unable to support herself solely by producing and selling her art due to her extreme social anxiety, fear of flying, and difficulty concentrating and completing artwork.  

Given the Veteran's level of education and experience, her inability to interact with the public due to extreme social anxiety, her difficulty concentrating, paying attention, and completing tasks, and her periodic worsening of symptoms and functional impairment, the Board finds the Veteran was unable to obtain or retain even a sedentary substantially gainful occupation due to her service-connected PTSD from December 10, 2004, to March 22, 2007.


ORDER

Service connection for chronic allergic rhinitis is granted.

An initial disability rating of 70 percent, but no higher, for PTSD prior to March 22, 2007, is granted, subject to the statutes and regulations governing the payment of VA compensation.

An initial disability rating higher than 70 percent for PTSD as of March 22, 2007, is denied.

Entitlement to a TDIU prior to March 22, 2007, is granted.


REMAND

The Veteran contends that she has a chronic left jaw disability that began during her active service or is proximately due to or aggravated by service-connected psychiatric disability.  See December 2004 Claim; March 2004 Service Treatment Record (STR) (diagnosing possible TMJ syndrome).  

It is unclear whether the Veteran's left jaw pain over the TMJ area is a separate dental disability that was present at any point since the Veteran's December 2004 claim or, instead, a symptom of her service-connected headache disability.  The record contains conflicting medical evidence.  VA dental treatment records and service treatment records (STRs) suggest that the Veteran's complaints of left jaw pain and tenderness are associated with her headaches.  See March 2004 STRs (assessing tenderness over left TMJ as possible TMJ syndrome); December 2008 VA Dental Treatment Records (assessing a parafunctional habit causing muscle fatigue, which led to headaches and jaw pain).  Further, the Veteran reported during a VA dental examination that orthognathic surgery had been recommended in 2004 to eliminate her migraines and jaw pain, and in April 2011 VA treatment records, the Veteran reported almost daily tension headaches.  See August 2015 VA Dental Addendum Opinion; see also May 2005 VA General Examination (reporting having been told to have surgery to fix an overbite in service).  

It is unclear, however, whether the Veteran has ever had a diagnosis of TMJ since filing her December 2004 claim.  The August 2015 VA examiner stated that the Veteran had never been diagnosed with TMJ; however, VA and private treatment records indicate that the Veteran's symptoms of pain and tenderness over the left TMJ area had, in fact, been assessed as TMJ syndrome and possible TMJ syndrome.  A VA x-ray from 2005 was taken after the Veteran complained of left jaw pain and popping when she opened her mouth.  The Veteran was diagnosed with possible TMJ syndrome, but the x-ray had uncertain clinical significance.  See May 2005 VA General Examination (complaining of recurring left-sided jaw pain associated with popping pain that radiates into left ear, diagnosed as possible TMJ syndrome).  A private x-ray of the mandible was taken in September 2012 based on complaints of tenderness along the ramus of the mandible and the TMJ on the left side.  The x-ray was negative for any specific abnormality; however, VA treatment records from September 2012 show diagnoses of TMJ disorder and TMJ exacerbation.  See September 2012 VA Dental Emergency Treatment Records (finding tenderness over TMJ area, assessing TMJ exacerbation); September 2012 VA Treatment Records (diagnosing TMJ disorder).  VA should obtain an opinion clarifying whether the Veteran has ever had a diagnosis of TMJ at any point since filing her December 2004 claim on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 2012 forward.

2.  Make arrangements to obtain any outstanding records of private dental treatment since December 2004, including record from Samaritan Health Services and Pacific Community Hospital.

3.  After completing the above development, schedule the Veteran for an examination by an appropriate clinician for symptoms of TMJ.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

(a) After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had a diagnosis of TMJ at any point since filing her December 2004 claim.

(b)  If the answer is yes, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any had its clinical onset during active service or is related to any in-service disease, event, or injury, to include an in-service head injury in October 2003 (see October 2003 STRs; March 2007 VA Neurological Examination).  

(c)  The examiner should also provide an opinion as to whether the Veteran's left jaw pain or TMJ syndrome is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected PTSD and associated symptoms.  If the examiner found the Veteran did not have TMJ syndrome or any related diagnosis at any point since filing her December 2004 claim, the examiner should provide an opinion as to whether the Veteran's left jaw pain is at least as likely as not (a 50 percent or greater probability) a symptom of or associated with her service-connected headaches.

In providing these opinions, the examiner should consider and acknowledge the Veteran's reports, including her report (i) during her March 2007 VA neurological examination of having been struck in the left temple, resulting in headaches; (ii) during the May 2005 VA general examination that in-service medical personnel had recommended she get orthognathic surgery to relieve her migraines and jaw pain; (iii) during the May 2005 VA General Examination that she had been told in service to have surgery to fix an overbite; (iv) in May 2005 VA examination reports, complaining of recurring left-sided jaw pain and popping when opening mouth that radiated to the left ear; (v) in April 2011 VA treatment records of almost daily tension headaches; and (vi) in September 2012 records from Samaritan Health Services, complaining of tenderness along the ramus of the mandible and the TMJ on the left side.

The examiner should also consider and acknowledge relevant medical evidence, including (i) March 2004 STRs, which show a diagnosis of possible TMJ syndrome based on tenderness over left TMJ; (ii) May 2005 VA General and Dental Examinations, which contain a diagnosis of possible TMJ syndrome and an x-ray of uncertain clinical significance; (iii) December 2008 VA Dental Treatment Records, which show a diagnosis of a parafunctional habit causing muscle fatigue, leading to headaches and jaw pain; (iv) June 2010 VA dental examination report; January 2012 VA treatment records stating the Veteran had not complained of any symptoms associated with TMJ; (v) September 2012 VA treatment records, which show diagnoses of TMJ disorder and TMJ exacerbation; (vi) September 2012 records from Samaritan Health Services, which reveal an x-ray that was negative for any specific abnormality; and (vii) the August 2015 VA dental examiner's opinion that the Veteran did not have a diagnosis of TMJ; and (viii) the August 2015 VA dental examiner's opinion that the Veteran's left jaw pain was not associated with his service-connected psychiatric disorder.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


